Citation Nr: 1544668	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-24 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD) with bronchitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to November 1956 and from February 1957 to November 1970. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The February 2013 rating decision granted service connection for COPD with bronchitis and assigned a noncompensable disability rating, effective September 24, 2010.  In an April 2014 rating decision, the RO increased the assigned rating to 30 percent, effective September 24, 2010.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014.).


FINDING OF FACT

COPD with bronchitis is manifested by post-bronchodilator Forced Expiratory Volume in 1 second (FEV-1) of no less than 70 percent predicted.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for COPD with bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6604 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, however, the Veteran's claim for an increased initial rating for his COPD with bronchitis is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the February 2013 rating decision, the RO issued a letter in October 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), post-service treatment records, and written lay statements have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in October 2012 and July 2013 and a VA addendum opinion was provided in January 2014.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2012, July 2013, and the January 2014 opinions obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, VA has no duty to notify or to assist that has been unmet.

II.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's COPD with bronchitis is assigned a 30 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6604.

Under this regulatory provision, a 30 percent evaluation is warranted for pulmonary function tests (PFTs) that show FEV-1 of 56 to 70 percent predicated, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 percent predicated.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

When evaluating respiratory conditions based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

Additionally, when there is a disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6) (2015).

In a November 2010 statement, the Veteran indicated that he had difficulty breathing and can only walk a few steps, due to his respiratory, heart, and kidney disabilities.   

A November 2011 private PFTs report documented pre bronchodilator results of FVC of 98 percent predicted and FEV-1 of 70 percent predicted.  Additionally, post bronchodilator results reveal FVC of 108 percent predicted and FEV-1 of 72 percent predicted.  See private treatment report dated March 2013.  

The Veteran was afforded a VA examination in October 2012.  The Veteran reported that he has an occasional cough and bronchitis up to four times a year, requiring intermittent oral antibiotics or oral steroids.  The VA examiner diagnosed COPD and chronic bronchitis.  The VA examiner noted that the Veteran requires more than four intermittent courses of systemic (oral or parental) corticosteroids in the past twelve months.  The Veteran was noted to have daily inhalational bronchodilator therapy and anti-inflammatory medication, but did not require outpatient oxygen therapy for his COPD.  He denied a history of asthmatic attacks.  An x-ray report showed no evidence of pulmonary infiltrate or pleural effusion.  The examiner indicated that PFTs were unable to be performed due to the Veteran's respiratory disability.  The examiner found that the COPD is the predominant disability and chronic bronchitis is secondary to COPD.  As to functional impact, the examiner stated that the Veteran's respiratory disability impacts his ability to perform physically strenuous employment activities.  

In a March 2013 private treatment report, PFTs reveal pre bronchodilator results of FVC of 91 percent predicted, FEV-1 of 78 percent predicted, FEV-1/FVC of 83 percent predicted, and DLCO of 31 percent predicted.  The March 2013 private treatment provider noted that the Veteran's FEV-1/FVC results were indicative of restrictive defect.  Furthermore, the private treatment provider also noted that the DLCO results indicated severe decrease in pulmonary diffusing capacity and interstitial lung disease.  

The Veteran was afforded a second VA examination in July 2013.  The Veteran reported that there has been no change in his respiratory disability since his October 2012 VA examination, other than a few exacerbations of his chronic bronchitis, which was treated with antibiotics.  The Veteran denied any pulmonary conditions such as asthma, bronchiectasias, and respiratory failure.  The VA examiner diagnosed COPD and chronic bronchitis.  PFTs reveal pre bronchodilator results of FVC of 101 percent predicted, FEV-1 of 67 percent predicted, FEV-1/FVC of 51 percent predicted, and DLCO of 72 percent predicted.  Post bronchodilator results show FVC of 112 percent predicted, FEV-1 of 70 percent predicted, FEV-1/FVC of 48 percent predicted.  The examiner stated that the FVC test results most accurately reflect the Veteran's level of disability.  The VA examiner opined that he could not determine whether the Veteran's chronic bronchitis or COPD was predominate.  The rationale was that the conditions are similar because they exhibit similar clinical manifestations.  As to functional impact, the examiner stated that the Veteran's respiratory disability impacts his ability to perform physically strenuous employment activities, such as lifting, carrying, and prolonged standing.

In a January 2014 VA addendum opinion, the July 2013 VA examiner clarified that the FEV-1 test results most accurately reflect the Veteran's level of disability and further commented that he does not have cardiopulmonary complications.  

The Veteran's COPD with bronchitis more closely approximates a 30 percent disability rating under Diagnostic Code 6604.  Throughout the appeal period, the Veteran had, at worst, post bronchodilator results of FVC of 108 percent predicted, FEV-1 of 70 percent predicted, and FEV-1/FVC of 48 percent predicted.  Post bronchodilator results for DLCO were not indicated.  See 38 C.F.R. § 4.96(d)(5) (post bronchodilator results are required when PFTs are used for disability evaluation purposes, except when the examiner determines otherwise).  Crucially, while the July 2013 VA examination report shows post bronchodilator results of FEV-1/FVC of 48 percent predicted, the examiner specifically stated that the FEV-1 test results most accurately reflect the Veteran's level of disability.  See VA addendum report dated January 2014.  Again, post bronchodilator results of FEV-1 were, no less than, 70 percent predicted throughout the appeal period, which is consistent with the criteria for a 30 percent rating.  See 38 C.F.R. § 4.96(d)(6).  

The next higher rating, 60 percent, is not warranted.  As indicated above, the July 2013 VA examiner stated that FEV-1 test results most accurately reflect the Veteran's level of disability.  See VA addendum report dated January 2014.   Indeed, the requirements for a higher 60 percent rating under this Diagnostic Code require a FEV-1 of 40 to 55 percent predicted.  Consequently, the Veteran's PFT post bronchodilator results have consistently shown FEV-1 of 70 percent predicted or higher in November 2011, March 2013, and July 2013 private and VA treatment reports.  Furthermore, during the July 2013 VA examination, the Veteran denied any pulmonary conditions such as asthma, bronchiectasias, and respiratory failure.  

In March 2013, the Veteran's PFT pre bronchodilator results reveal DLCO of 31 percent predicted.  This PFT result is inconsistent with the overall evidence of record.  For example, the March 2013 private treatment provider noted that DLCO results of 31 percent predicted reflect a severe decrease in pulmonary diffusing capacity and interstitial lung disease; however, the Board finds that there is no evidence of outpatient oxygen therapy, acute respiratory failure, pulmonary hypertension, or any cardiopulmonary complications to indicate such severe COPD symptoms so as to warrant a higher rating than 30 percent.  Additionally, the July 2013 PFTs reveal pre bronchodilator results of DLCO of 71 percent predicted.  This is further evidence that the March 2013 DLCO result of 31 percent predicted is inconsistent with the evidence of record.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.")  Moreover, there is no indication ay any medical authority that DLCO most accurately reflects the level of service-connected disability.  On the contrary, a clear preponderance of the evidence reflects that FEB-1 more accurately depicts the level of disability (as noted by the VA examiner).  See 38 C.F.R. § 4.96.  The Board finds that a rating in excess of 30 percent for COPD with bronchitis is not warranted.  

In reaching this conclusion, the Board acknowledges the Veteran's contention that his COPD with bronchitis symptoms warrant a 100 percent rating based on the March 2013 DLCO result of 31 percent predicted.  To this end, the Veteran is competent to report the severity of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nonetheless, the Board finds more persuasive the VA examiners' opinions regarding the severity of the Veteran's disability (particularly that FEV-1 test result most accurately reflected the Veteran's level of disability) because they are based on a review of the evidence, the examiner's expertise, and the Veteran's assertions.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for COPD with bronchitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

III.  Additional Consideration

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

Here, the rating criteria specifically address the Veteran's COPD with bronchitis.  As indicated above, the October 2012 VA examination report noted the Veteran's complaints of an occasional cough and bronchitis and the July 2013 VA examination report documented the Veteran's PFT results.  However, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Notably, higher ratings are available for more limiting pulmonary dysfunction.  The functional limitations and symptoms of the Veteran's COPD with bronchitis is not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disability.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his COPD with bronchitis is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence reflects that the Veteran is retired.  See VA Form 21-526 dated April 2014.  Notably, while he asserts that he has difficulty breathing and can only walk a few steps due to his service-connected COPD and other non-service connected disabilities, he has not asserted that he retired due to COPD with bronchitis.  The Board acknowledges that the October 2012 and July 2013 VA examiner's opinions that COPD with bronchitis impacts the Veteran's ability to perform physically strenuous employment activities.  However, there is no suggestion that he is prevented from securing and following gainful employment of a sedentary or less strenuous nature.  As such, a clear preponderance of the evidence is against a finding that the severity of his COPD with bronchitis warrants a TDIU.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for COPD with bronchitis is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


